Citation Nr: 0121234	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  96-35 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for residuals of an 
upper respiratory infection.

3.  Entitlement to service connection for a ventral abdominal 
hernia.


REPRESENTATION

Appellant represented by:	Robert E. Roth, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The appellant had active duty for training from May 1972 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1995 and October 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

In a decision dated in April 1998, the Board denied the 
appellant's claims on the basis that his claims were not well 
grounded.  The appellant appealed that determination to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2000, the VA submitted an unopposed Motion For 
Remand and To Stay Proceedings.  In an order dated in January 
2001, the Court granted the motion, and vacated the Board's 
decision.  The matter was remanded to the Board.  Copies of 
the motion and the Court's Order have been incorporated into 
the appellant's claims folder.


REMAND

The April 1998 Board decision has been vacated in order that 
new legislation can be considered in deciding the appellant's 
claims for service connection for a left knee disability, for 
service connection for residuals of an upper respiratory 
infection, and for service connection for a ventral abdominal 
hernia.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This legislation provides for VA assistance to 
claimants, and has eliminated the concept of a well-grounded 
claim.  Where laws or regulations change after a claim 

has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board further notes that the appellant has submitted new 
medical evidence relevant to his claimed disabilities 
subsequent to the April 1998 Board decision.  He did not 
submit a waiver of RO review, accordingly, this newly 
submitted medical evidence must be considered by the RO.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his claimed 
disabilities since service, but not 
previously identified to the VA.  With 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, not already of 
record.  If the RO is unable to obtain 
any identified records the RO must 
identify to the appellant which records 
were unobtainable, the RO must describe 
to the appellant the efforts which were 
made in the attempt to obtain those 
records, and the RO must describe any 
further action to be taken by VA with 
respect to the claim.  Copies of all 
correspondence to the appellant must be 
sent to the appellant's representative.

2.  The appellant must be scheduled for 
the appropriate VA examinations to 
determine the nature and etiology of his 
claimed left knee, pulmonary and ventral 
abdominal hernia disabilities.  The 
claims file must be provided to the 
examiners and reviewed prior to the 
examinations.  This must include 
examination of the service medical 
records which include reference to a 
dislocation of a leg, which make 
reference to an upper respiratory 
infection, and which make reference to 
pains in the lower stomach after lifting.  
All indicated tests and studies should be 
performed.  The examiners should express 
opinions concerning whether any of the 
claimed disabilities present are as 
likely as not a result of service.  
Reasons and bases for all opinions 
expressed should be provided.  

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examinations comply fully with the 
above instructions, if they do not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

4.  The RO must notify the appellant and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate his claims.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the appellant and which 
portion, if any, by VA.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  When the foregoing actions are 
completed, the RO should readjudicate the 
appellant's claims.  If any benefit 
sought on appeal is not granted to the 
appellant's satisfaction, or if a timely 
notice of disagreement is received with 
respect to any other matter, the RO 
should issue a supplemental statement of 
the case for all issues in appellate 
status, including reflecting RO 
consideration of all pertinent evidence 
received since issuance of the April 1998 
Board decision, and inform the appellant 
of any issue with respect to which 
further action is required to perfect an 
appeal.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


